Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112 


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
	As per independent claim 1, the terms “can be” (lines 9 & 11) are indefinite.  Similarly other claims.

Claim Rejections - 35 USC § 103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gashkov et al (Pub No. US 2010/0070548).
	As per independent claim 1, Gashkov et al, disclose, e.g., see Figs. 1-2 and 23, the invention substantially as claimed, including:
Claim 1.  A system, comprising: 
a memory (not shown) configured to: 
store a first group of modulo result matrices corresponding to modulo of elements of a first matrix by each of a plurality of moduli; and 
store a second group of modulo result matrices corresponding to modulo of elements of a second matrix by each of the plurality of moduli; and
an integrated circuit (Figs. 1-2 or 23) configured to: 
determine 
in response to a determination that the element operation can be performed using the first hardware multiplication module, perform the element operation using the first hardware multiplication module including by multiplying one or more corresponding elements from the first group of modulo result matrices with one or more corresponding elements from the second group of modulo result matrices.
It is noted that Gashkov et al do not specifically detail the claimed “determined… a first hardware multiplication module rather than a second hardware multiplication module” feature; however, Gashkov et al do show a plurality of parallel “hardware multiplication modules” in the multiplier (e. g., Figs. 1-2, elements 110) and the multiplexer (112) for selecting the desired product result based on any field GF (2**n), n= 8, …16 (see para. [0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Gashkov et al’s teachings because the reference  is a multiplier circuit,  having a plurality of parallel sub-multipliers, which is capable of providing the desired product result as claimed.
	As per dependent claims 2-18, the detailed features are obvious to a person having ordinary skill in the art.
	Due to the similarity of claims 19-20 to claims 1, they are rejected under a similar 

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182